Citation Nr: 0531958	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a low back condition. 

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a thoracic spine condition.  

3.  Entitlement to service connection for a bilateral knee 
condition, claimed as secondary to the low back condition.  

4.  Entitlement to service connection for depression, claimed 
as secondary to the low back condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and His Spouse


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which found that the 
evidence submitted in conjunction with the veteran's claim 
for a low back disability and thoracic spine disorder was new 
and material, but denied all the claims on the merits.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Prinicipi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCREC 05-92.  

In March 2005, the veteran testified at a personal hearing, 
with the undersigned presiding.  A copy of the transcript of 
the hearing has been associated with the veteran's claims 
file.  

For the reasons stated below, the Board concludes that 
additional development is necessary regarding the veteran's 
claim of service connection for low back disorder 



and thoracic spine disorder on the merits.  In addition, as 
the other issues are inextricably intertwined with the low 
back and thoracic disorders, the issues are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The RO denied the veteran's claim for service connection 
for a low back and thoracic spine disorder in April 1975 and 
those decisions became final in the absence of an appeal.

3.  The evidence received subsequent to the April 1975 
decision bears directly and substantially on the issue on 
appeal, that being whether the veteran's back disorders were 
incurred or aggravated during service, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The April 1975 decision in which the RO denied entitlement to 
service connection for a low back disorder and thoracic spine 
disability is final, new and material evidence has been 
submitted, and the claims are reopened.  38 U.S.C.A. 
§ 4005(c) (West 1970); 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 19.153 (1974); 38 C.F.R. § 3.156 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b)(2003).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

The RO informed the veteran of the evidence needed to 
substantiate his claim in October 2002, when it informed the 
veteran that new and material evidence was required to reopen 
the claim and what the evidence needed to show to 
substantiate his claims for service connection.  A letter of 
April 2003 advised the veteran of the evidence required to 
substantiate his claims for secondary service connection.  
These letters also informed him of the information and 
evidence that he was required to submit, the evidence that 
the RO would obtain on his behalf and the need for him to 
advise VA of or submit any additional evidence that was 
relevant to the claim.  The RO instructed him to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, and a statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim to reopen.  In these 
documents the RO also informed them of the cumulative 
evidence previously provided to VA or obtained by VA on the 
veteran's behalf, and the evidence identified by the veteran 
that the RO was unable to obtain.  The Board finds that all 
of these documents informed the veteran of the evidence he 
was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  Quartuccio, 16 
Vet. App. at 187.

As the Board has determined that new and material evidence 
has been submitted, and that a remand is warranted for all 
issues, no discussion regarding the duty to assist is 
required.


Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).
 
In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).


Analysis

The veteran's service medical records indicate that in 
December 1953, while performing his duties, he fell down into 
an ammunition scuttle.  He complained of severe back pain.  
He was diagnosed with a severe contusion of the posterior 
thoracic muscles.  A December 1953 X-ray did not reveal any 
deformities.  The veteran's October 1955 separation 
examination noted that his spine was normal and that he had a 
pilonidal sinus.  

The veteran initially claimed entitlement to VA compensation 
benefits in January 1975 for a lumbar and thoracic spine 
disability.  In an April 1975 rating decision the RO denied 
entitlement to service connection for lumbosacral laminectomy 
and bilateral cordotomy of the thoracic spine, presumably 
because of a lack of a nexus between the veteran's current 
disabilities and active service.

The veteran again requested that his claim for service 
connection be reopened in September 2002 and April 2003.  In 
conjunction with the claim additional evidence was received 
from private doctors, and from several hospitals dating from 
1968 through 1982. 

As pertinent to the issue of whether new and material 
evidence has been submitted, the Board notes the opinions of 
the private physicians.  In two October 2002 letters Dr. J.B. 
indicated that he treated the veteran on several occasions in 
the mid-1980's at the VA Medical Center in White River 
Junction, Vermont.  Dr. J.B. chronologically detailed the 
veteran's back disabilities starting from his in-service 
injury.  After performing a physical evaluation, Dr. J.B. 
diagnosed the veteran's symptoms as lumbosacral adhesive 
arachnoiditis, status-post unsuccessful attempt at surgical 
lysis in 1969, status-post unsuccessful dorsal column 
stimulator implantation and removal, and status post two 
thoracic cordotomies in 1975 for pain palliation.  

He further noted that chronic lumbosacral adhesive 
arachnoiditis usually follows spinal meningeal inflammation 
such as that which may occur following spinal injury, spinal 
surgery, herniated disc, or contrast myelogram.  Of these 
potential injuries, Dr. J.B. noted that the only one the 
veteran had was the spinal injury in 1952.  He indicated that 
some cases of arachnoiditis are "idiopathic," but most have 
a preceding injury producing spinal inflammation, the healing 
of which produces adhesive arachnoiditis.  He concluded that 
it was more probable than not that there was a causal 
relationship between the veteran's spinal injury suffered in 
the 1950's and the development of the adhesive arachnoiditis.  
He reasoned that the location of the injury and the location 
of the arachnoiditis were identical; this type of spinal 
injury was a known cause of later adhesive arachnoiditis; 
there was no other obvious cause of adhesive arachnoiditis in 
the veteran's case; and the veteran was a scar former as 
indicated by adhesions from abdominal surgery. 

In a January 2003 letter, Dr. J.B. retracted his conclusion 
that the location of the veteran's in-service injury and 
current disability were in the exact same location.  He 
further indicated, that even though the pain was not in the 
exact same location on the veteran's back that his opinion of 
the causal relationship between this injury and the 
arachnoiditis remained unchanged because he could find no 
better explanation for the development of lumbosacral 
adhesive arachnoiditis than from a preceding injury.  He 
indicated that as far as he was aware, the veteran had not 
sustained any other back injury between 1953 and the 
development of his symptoms in the late 1960's.  

The veteran's medical records from Dr. J.H. reveal treatment 
for back pain from November 2000 to June 2002.  The veteran 
consistently presented with complaints of back pain.  In 
November 2000 the veteran reported that he sustained blunt 
trauma to his lumbar spine while on active duty which 
resulted in arachnoiditis.  In an August 2003 letter, Dr. 
J.H. reported that he had been treating the veteran over the 
past few years for chronic pain of a very complex nature.  He 
further reported that the veteran described his in-service 
accident to Dr. J.H.  Dr. J.H. found that it was quite likely 
that the initial 1954 event initiated the rather complex and 
involved chain of events and interventions, which have led to 
the veteran's chronic pain.  

Clearly, the above evidence is new, in that it was not 
previously considered, and is material as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
In this regard, in determining if new and material evidence 
has been submitted, the evidence is generally presumed to be 
credible.  See Kutscherousky, supra.

Thus, new and material evidence having been received, the 
claims to establish service connection for a low back 
disorder and thoracic spine disorder are reopened, and to 
this extent only the appeal is granted.


ORDER

New and material evidence having been received, the claims 
for service connection for a lumbar and thoracic spine 
disability are reopened, and to this extent only, the benefit 
sought on appeal is allowed.


REMAND

Adjudication of the veteran's claim regarding his back 
conditions does not end with the conclusion that new and 
material evidence has been submitted.  After reviewing the 
evidence, the Board finds that additional information is 
required prior to a merits determination of the claims for 
service connection for his back disorders.

The treating physicians have indicated that the veteran's 
back condition is likely related to his in-service injury to 
his thoracic muscle.  Specifically, Dr. J.B. concluded that 
falling through the hatch in service resulted in his 
subsequent arachnoiditis "because I can find no better 
explanation for the development of a lumbosacral adhesive 
arachnoiditis than from a preceding injury.  As far as I am 
aware, he has not sustained any other back injury between 
1953 and the development of his symptoms in the late 
1960's."  

However, the veteran's medical records from Maine General 
Hospital and Osteopathic Hospital from 1971 note a history of 
a lifting injury in 1956, when he was lifting a heavy item 
and felt a snap in his back causing his legs to buckle.  A 
November 1971 report from Osteopathic Hospital noted that a 
myelogram in December 1970 was within normal limits with the 
only abnormality being a sacral cyst at S3.  The first 
indication of adhesions and scar tissue formation was in a 
June 1972 lumbar myelogram, following his January 1972 
bilateral laminectomy and facetectomy.

Following review of this evidence, it was the VA examiner's 
opinion that the veteran's radiculopathy was due to the 
industrial accident in 1956.  He also concluded that the 
arachnoiditis was related either the multiple myelograms the 
veteran underwent, although this was unlikely, or due to the 
surgery on the low back with scar formation.

In light of the above, the Board concludes that records from 
his treatment in 1956 would assist in evaluating this claim.  
The evidence of record indicates that the veteran was treated 
at the Osteopathic Hospital of Maine on Brighton Avenue, in 
Portland, Maine as an outpatient in 1956.  According to a 
July 2003 letter to the veteran from the RO, the Osteopathic 
Hospital is now the Brighton Surgical Center, and that 
records from that facility were requested for the period from 
1958 to 1981.  A copy of the RO's letter to Brighton Surgical 
Center does not appear to be of record.  In addition, there 
is no response from Brighton Surgical Center/Osteopathic 
Hospital, and no indication that records from 1956 were 
actually requested.  Therefore, remand is necessary for the 
RO to attempt to obtain the records, including outpatient 
clinic records, from Osteopathic Hospital from 1956.  See 
38 C.F.R. § 3.159(c) (2004).  

The Board notes that the RO did retrieve the veteran's 
records from the Maine Medical Center, which included the 
veteran's 1968 and later records from Osteopathic Hospital, 
but those records do not include the veteran's 1956 medical 
records.  While the Board recognizes that the likelihood of 
success in obtaining records from 1956 is small, the Board is 
of the opinion that an attempt to obtain such records should 
nevertheless be made.  Consequently, on remand, the RO should 
attempt to obtain the veteran's complete medical records from 
Osteopathic Hospital from 1956 to 1968, the date of the 
records from that facility already received.  See 38 U.S.C.A. 
§ 5103A.  

Additionally, in an October 2002 letter, Dr. J.B. indicated 
that he treated the veteran for his back-related injuries in 
the 1980's at the White River Junction VA Medical Facility.  
It does not appear that the RO attempted to obtain records 
from that VA facility for that time frame.  Although the RO 
requested the veteran's records from the White River Junction 
VAMC from 1992 to the present, it did not request his records 
from 1980 to 1992.  Therefore, remand is necessary for the RO 
to attempt to obtain VA treatment records for 1980 to the 
present, for the treatment purportedly received at a White 
River Junction VAMC.  See 38 C.F.R. § 3.159(c) (2004).  

Finally, the veteran has claimed service connection for a 
bilateral knee disability and depression as secondary to his 
low back claim.  Because the outcome of a claim for service 
connection for his low back will impact the claim for his 
bilateral knee disability and depression, the issues are 
inextricably intertwined.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for appeal 
are to be identified and developed prior to appellate review.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As these new 
service connection issues are "inextricably intertwined" with 
the back disability issues currently on appeal, the case must 
be remanded to the RO in accordance with the holding in 
Harris, supra.

Accordingly, the case REMANDED via the Appeals Management 
Center (AMC) in Washington, D.C. for the following actions:

1.  The RO should obtain the 
veteran's treatment records from 
the VAMC in White River Junction, 
Maine from January 1980 to July 
1992.  These records should be 
associated with the claims file.  
If any of the above are not 
available, the file should be 
documented to that effect and the 
veteran so notified.

2.  The RO should obtain the 
veteran's treatment records from 
the Osteopathic Hospital in 
Portland, Maine (now Brighton 
Surgical Center) from 1956 to 1968, 
including outpatient clinic 
records.  These records should be 
associated with the claims file.  
If any of the above are not 
available, the file should be 
documented to that effect and the 
veteran so notified.

3.  After undertaking any 
additional development deemed 
appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.  
If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be 
provided with a supplemental 
statement of the case and be given 
the opportunity to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


